 1                                                                         CLERK, U.S. DI SRICT C

 2
                                                                                        Q 2~2~
 3
                                                                       CENTRgL
                                                                       BY      DISTRICT pF CILLIFQZN~q
 4

 5

 6
                                                                                       ~y~
 8                                  UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10   ABRAHAM TUNlANYAN,                              ) CASE NO. CV 20-1839-MWF (PJW)

11                         Petitioner,               )
                                                         J U D G M E N T
12                  v.

13   NEW FOLSOM STATE PRISON WARDEN
     JEFF MCCOMBER,
14
                           Respondent.
15

16

17          Pursuant to the Order Dismissing Petition Without Prejudice,

18          IT IS HEREBY ADJUDGED that the Petition is denied and the action

19   is dismissed without prejudice.

20
            DATED:           ~      ,~ ~~
21

22

23
                                                  MICHAEL    FI        LD
24                                                UNITED STATES D     RIOT JUDGE

25

26

27

28   S:\PJW\Cases-State Habeas\TUMANYAN, A 1839\Judgment.wpd
